Citation Nr: 0612493	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-31 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for anal fistula, 
currently rated 10 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1941 to May 
1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which continued 
a 10 percent rating for anal fistula.

The issue of entitlement to special monthly compensation 
based on the need for aid and attendance or being housebound 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The evidence of record reasonably raises a claim of 
entitlement to service connection for hemorrhoids, secondary 
to service-connected anal fistula.  The issue of entitlement 
to service connection for hemorrhoids is not currently on 
appeal and is referred to the RO for further action.  


FINDING OF FACT

The medical evidence shows that the veteran's anal fistula 
results in occasional involuntary bowel movements, anal pain, 
occasional rectal bleeding, and occasional, seropurulent 
perianal discharge.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for anal fistula 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7335 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In March 2004 and June 2005 letters, VA informed the veteran 
of the evidence needed to substantiate his claim and provided 
him with an opportunity to submit such evidence.  Enclosures 
to the letters enumerated evidence received by VA; evidence 
VA is responsible for (including service records, VA Medical 
Center records, and records from other Federal agencies such 
as the Social Security Administration); evidence VA would 
reasonably seek to obtain (including relevant records not in 
the custody of a Federal department or agency); and 
information and evidence for which the veteran was ultimately 
responsible (including enough information about records so 
that VA can request them, as well as all requested records 
not in the possession of a Federal department or agency).  VA 
also asked the veteran to provide any other evidence or 
information that pertains to his claim.  

The March 2004 letter provided the veteran with VCAA notice 
prior to issuance of the May 2004 rating decision.  
Additionally, in July 2004, the RO issued a statement of the 
case which provided the veteran with applicable regulations 
on VCAA notice requirements and VA's duty to assist; notified 
the veteran of regulations pertinent to his specific 
disability ratings; and informed the veteran of reasons why 
his claim was denied.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim and establish a disability rating, but did not 
provide notice of the specific evidence necessary to 
establish an effective date for the disability on appeal.  
Despite this inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, because an increased rating is allowed in this 
case pursuant to the Board's decision this date, and because 
the veteran has not contended that any deficiency resulted in 
prejudice in the adjudication of this appeal, the Board finds 
that any notice deficiency did not result in prejudice.  Id.  
The RO shall address any notice defect with respect to an 
effective date when effectuating the award.    

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  Thus, VA's duty to 
assist has been fulfilled.  

The veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 

B.  Law and Analysis

The veteran is seeking an increased rating evaluation for 
service-connected anal fistula.  The Board has carefully 
reviewed the evidence and statements made in support of the 
claim and finds that a preponderance of the evidence supports 
a 30 percent rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  See Id.  In this case, a staged rating is not 
appropriate.

Fistula-in-ano should be rated as an impairment of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7335 (2005).  
Diagnostic Code 7332 for impairment of sphincter control of 
the rectum and anus allows for a 0 percent rating for healed 
or slight impairment, without leakage; a 10 percent rating 
for constant slight, or occasional moderate leakage; a 30 
percent rating for occasional involuntary bowel movements, 
necessitating wearing of pad; a 60 percent rating for 
extensive leakage and fairly frequent involuntary bowel 
movements; and a 100 percent rating for complete loss of 
sphincter control.  38 C.F.R. § 4.114 (2005)

During a March 2004 VA examination, the veteran reported anal 
pain and occasional fecal leakage when he had loose bowl 
movements.  The veteran did not wear a pad.  The examiner 
stated that the veteran sometimes could not control his 
defecation, and had fecal leakage when he had loose stools.  
The examination did not reflect any fissures, thrombotic 
hemorrhoids, or bleeding.  The veteran had a healed scar on 
the perianal area toward the right side.  No draining sinuses 
and no active lesions were noted.  The veteran was diagnosed 
with anal fistula and grade one hemorrhoids.  

A September 2005 VA examination revealed occasional rectal 
bleeding; recurrent anal infections, occurring less than once 
a year; anal itching; difficulty passing stool; pain; 
hemorrhoids with occasional bleeding; and occasional, 
seropurulent perianal discharge.  Tenderness was present; his 
sphincter was intact with normal tone; and he had multiple 
healed scars mostly on the left and posterior aspects of the 
perianal area.  The examiner found that an anorectal fistula 
was present.  The examiner diagnosed the veteran, in 
pertinent part, as having anal fistula with on and off anal 
pain, occasional perianal discharge, and blood-streaked 
stools.  The examiner stated that his anal fistula resulted 
in moderate restrictions in his ability to obtain and retain 
employment, and mild to moderate restrictions in his ability 
to perform activities of daily living. 

The Board finds that a 30 percent rating for occasional 
involuntary bowel movements, necessitating wearing a pad more 
closely approximates the veteran's disability picture.  See 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 (2005).  The 
veteran's anal fistula is marked by occasional inability to 
control defecation, fecal leakage with loose stools, and 
occasional, seropurulent perianal discharge.  The Board notes 
that the veteran denied wearing a pad in the March 2004 VA 
examination.  However, in a August 2005 statement, the 
veteran indicated that he previously farmed part time but has 
not worked since 1986; in June 2004, September 2004, and July 
2005 statements, he indicated that he was housebound; and 
during a March 2004 VA examination for aid and assistance or 
housebound status, the veteran indicated that he had not left 
the house for 5 years with the exception of medical visits.  
Because the veteran has not been working and has not been 
away from home, the Board finds that the necessity of a pad 
is not determinative where objective medical evidence 
supports a finding of occasional involuntary bowel movements.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the veteran is entitled to a 30 percent 
evaluation.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7 (2004).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's anal fistula has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  The Board notes that a September 2005 VA 
examination indicated that the veteran had been hospitalized 
for anal fistula and hemorrhoids at least 5 times since 1945 
and that the last noted hospitalization was in July 2005 for 
4 days.  However, the Board finds the veteran's 
hospitalizations did not result in marked interference with 
employment where the examiner found that anal fistula 
resulted in only moderate restrictions in his ability to 
obtain and retain employment.  Further, a September 2005 VA 
examination for aid and assistance or housebound status 
indicated that the veteran's need for assistance in 
activities of daily living was more likely due to his non-
service connected disabilities.  Thus, the Board finds that 
the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

C.  Conclusion

The Board concludes that the evidence supports a 30 percent 
rating for the veteran's anal fistula during the entire 
appeal period.  


ORDER

A 30 percent rating, but no more, is granted for anal 
fistula, subject to the law and regulations governing the 
payment of monetary benefits. 


REMAND

The veteran filed a timely notice of disagreement to the July 
2004 rating decision that denied entitlement to special 
monthly compensation based on the need for aid and attendance 
or being housebound.  However, a statement of the case in 
regard to this issue has not been associated with the claims 
file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2005); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claims file to 
the Board only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA Form 
9 [substantive appeal], the Board is not required and has no 
authority to decide the claim).



Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to special monthly compensation based on 
the need for aid and attendance or being 
housebound. The veteran should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.  The RO should ensure 
compliance with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) before transferring the case 
to the Board.  See also Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


